 In the Matter of SOUTHERN FERTILIZER & CITE,IICAL COMPANY, EM-PLOYERandINTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS, CIO, PETITIONERIn the Matter of SOUTHERN FERTILIZER & CI [EDIICAL COMPANY, EM-PLOYERandINTERNATIONAL AssOCIATION Or MACHINISTS, LODGENo. 23, PETITIONERCases Nos. 10-R-1987 and 10-R4,O97,'re.speetively.-Decided March31,1947Mr. William Hugh Stephens,of Savannah, Ga., andMr. LegareDavis,of Atlanta, Ga., for the Employer.Mr. Charles H. Wilson,of Savannah, Ga., for the CIO.Mr. John W. Carlton,of Atlanta, Ga., andMessrs. Roland E. DeLoachand W. L.Grant,of Savannah, Ga., for the IAM.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions 1 duly filed, hearing- in this case was heldat Savannah, Georgia, on October 2, 1946, before Charles M. Paschal,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Em-ployer has requested oral argument.This request is hereby deniedinasmuch as the record, in our opinion, adequately presents the issuesand the positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TILE BUSINESS OF THE EMPLOYERSouthern Fertilizer & Chemical Company, a Georgia corporationwith its principal office and place of business in Savannah, Georgia,is engaged in the manufacture, sale, and distribution of fertilizer.The Employer's operations are conducted in two plants, one of whichis located in Savannah, Georgia, on Louisville Road, and the other'These cases were consolidated by order of the Board on September 19, 1946.73 N L R B, No. 14.100 SOUTHERN FERTILIZER& CHEMICAL COMPANYforacross the river from Savannah, on Hutchinson Island.During thepast year, the Employer purchased in excess of $500,000 worth ofraw materials, 90 percent of which was obtained outside the Stateof Georgia.During the same period, the Employer sold in excess of'$500,000 worth of finished products, 25 percent of which was shippedto out-of-State destinations.We find that the Employer is engaged in commerce within the,meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Mule. Mill & Smelter Workezs, herenrcalled the CIO, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of the,Employer.International Association of Machinists, herein called the IAM,is an unaffiliated labor organization, claiming to represent employees,of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning-the representation of employees of the Employer, within the meaning-of Section 9 (c) and Section 2 (6) and (7) of the Act.11IV.TIIE APPROPRIATE UNIT; DETERMINATION OF REPRESENTATIVESThe CIO seeks a unit composed of all the Employer's employees innthe Hutchinson Island plant and the Louisville Road plant,, exclud-ing executives, plant and office clerical employees, professional em--'ployees, and all supervisory employees.The Employer is in agree-ment with the scope of the unit sought by the CIO except that itwould exclude watchmen.The IAM opposes an employer-wide unitand urges instead a unit limited to all the permanent maintenance,employees of the Employer, including machinists, millwrights, weld-ers, carpenters, electricians, woikuig foremen and their helpers.3The Hutchinson Island plant and the Louisville Road plant are ap-proximately 5 miles apart.Their finished products as well as theprocesses of its manufacture are identical.The Hutchinson Island'plant, which is the larger of the two operations, also manufacturesThis plantis also referred to in the record as the Little Chatham plantAt the hearing, the Employer testified that it intended to reduce the number of employeesin sonic of these categouesThe IAMwould include only those employees whom the Em-ploici does not intend to discharge. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD-some of the raw material used in both plants.4 There is little inter-,change of employees between the two plants; nevertheless, the em-ployee skills, working conditions, hours, and wages are similar in each.-Moreover, top supervision in both plants is unified in a single produc-tion manager and there is a single personnel policy.From the fore-going facts, it is apparent that the employees in the Hutchinson Islandplant and the Louisville Road plant have a sufficient community ofinterest to be represented in a single bargaining unit.The IAM requests a separate unit of all permanent maintenanceemployees of the Employer, including machinists, millwrights, elec-tricians, welders, carpenters, and working foremen.' It would also-include the helpers who frequently assist these employees.The em-ployees in the afore-mentioned classifications work in the HutchinsonIsland plant under the immediate supervision of the master mechanicwho not only has charge of all maintenance workers in this plant but-hires them.Unlike the production workers who are for the most partunskilled, the permanent maintenance employees are skilled.While-they may not always be assigned to the type of duties generally asso-ciated with their job classifications, they are at all times engaged in-maintenance work.The Employer contends that the unit proposed by the IAM is in-appropriate because it does not include all skilled employees who per-form maintenance functions, such as the chambermen who repair the:acid pumps, the scale repairmen, the crane repairmen and various ma-chine operators.These employees are all looked upon as productionworkers.They are hired and supervised by production supervisors.and,moreover, actually performs production jobs.The chambermenand the scale repairmen frequently operate the equipment they areresponsible for maintaining and keeping in repair, while the machine-operators devote the major portion of their time to production opera-tions.Although thecrane repairmen work under the supervision ofthe master mechanic while engaged in crane repair work, they are-sometimes transferred to production departments for other jobs, espe-cially during the busy season when the cranes are in constant opera-tion.When the Employer considers applicants for jobs now held byany of the afore-mentioned employees, it looks to their experience asproduction workers as well as their ability to maintain and repair nIa-,chinery.The Employer also contends that there is considerable interchangebetween the production and maintenance employees.The recordshows, however, that there are no transfers of permanent maintenanceemployees to production departments.While the Employer may"It manuf,hctmes sulphuric acid and Minds and acidulates phosphate rock,The record shows that there is a working foreman directing the employees in each ofthe classifications soughtby theTAMThe duties of these working foremen are not super-visory within our usual definition of that term and none of the patties so contend SOUTHERN FERTILIZER & CHEMICAL COMPANY103,transfer some of the more competent production workers to the mainte-nance department during the slack season, these employees return to,their regular jobs when the busy season commences.It is thus apparent that the machinists, millwrights, electricians,welders, carpenters, and working foremen are a skilled and func-tionally coherent group with interests sufficiently distinguishable-from those of the other employees to warrant establishing a separate,bargaining unit for them.On the other hand, the close integration,of the Employer's operations point to the feasibility of an Employer-wide unit covering the production and maintenance employees in -both plants.Under these circumstances we shall make no final unitdetermination at this time, but shall be guided, in part, by the desires,of the employees involved as expressed in the election ordered herein--after.If a majority of the participating employees in the mainte-nance voting group select the CIO, they will be taken to have indi-cated their desire to be included with the other employees in a single-bargaining unit; if, on the other hand, a majority select the TAM, theywill be taken to have indicated their desire to constitute a separate,bargaining unit.There remains for consideration the disposition of the following:categories of employees :The helpers:The TAM desires that these employees be included.with the maintenance employees in a separate unit.The helpers,however, are semi-skilled and their duties do not involve strictly-maintenance work.They may be assigned to production jobs at any-time and, when such assignments are made, they are transf erred to thesupervision of production supervisors.We are not persuaded thatthe interests of the helpers are more closely related to the maintenance,workers than to the other employees and, therefore, shall exclude,therm from the voting group which the TAM seeks to represent.The mechanic:This employee is the only full-time maintenanceemployee working in the Louisville Road plant.Although the IAMdid not include him in its petition, it stated at time hearing that it had.no objection to his inclusion in the unit it proposed.Under all the.circumstances, we shall include him in the voting group which the,TAM seeks to represent.The watchmen:The Employer opposes the inclusion of these enm-ployees in the broad unit proposed by the CIO.There are twowatchmen in each of the Employer's two plants who are on dutyduring non-working hours.They perform the usual functions ofwatchmen and are not militarized, deputized, armed, or uniformed.Following our usual practice under such circumstances, we shall,include the watchmen.e6Matter of Francs KeilcCSon, Inc., 62N. L. R B 1. _104DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly,we shall direct that separate elections be held among-the employees in the following voting groups, excluding all super-visory employees with authority to hire, promote,discharge,disci-pline, or otherwise effect changes in the status of employees or effec--tively recommend such action.1.All the Employer's employees in the Hutchinson Island plantand the Louisville Road plant,including watchmen and helpers, butexcluding permanent maintenance employees,executives,plant and-oflice clerical employees,and professional employees.2.All permanent maintenance employees of the Employer,includ-ing machinists,millwrights,welders, carpenters,electricians,workingforemen, and the mechanic employed in the Louisville Road plant,but excluding all helpers.DIRECTION OF ELECTIONS7As part of the investigation to ascertain representatives for the-purposes of collective bargaining with Southern Fertilizer&ChemicalCompany, Savannah,Georgia, elections by secret ballot shall be con-4ducted as early as possible,but not later than thirty(30) days from,the date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as.agent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the voting groups listed inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees'who did not work during said pay-roll period because they were ill-or on vacation or temporarily laid off, and including employees in the-armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether :(1)The employees in Group 1 desire to be represented by Inter--national Union of Mine,Mill, & Smelter Workers, CIO, for the pur-poses of collective bargaining, or by no union;(2)The employees in Group 2 desire to be represented by the Inter-national Association of Machinists,Lodge No. 23,or by InternationalUnion of Mine,Mill, & Smelter Workers, CIO, for the purposes ofcollective bargaining,or by neither.CHAIRMAN HalizoG took no part in the consideration of the aboveDecision and Direction of Elections.7Any participant in the election hetern may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot